DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ross Hicks (Reg. No. 56,374) on December 08, 2021.

The application has been amended as follows:

Regarding claim 12: (Currently Amended)	A method for operating a transmitting device of a motor vehicle, the method comprising:
capturing a first successful authentication of a specified user action;
performing a first switchover and a second switchover of an operating mode of the transmitting device, wherein the operating mode comprises a transmitting mode and a private mode;

preventing transmission of the vehicle data of the motor vehicle when the transmitting device is in the private mode,
wherein the first switchover of the operating mode of the transmitting device is from the transmitting mode into the private mode, and occurs upon the first successful authentication of the specified user action has been captured,
wherein the second switchover of the operating mode of the transmitting device is from the private mode into the transmitting mode, and is based on at least one of a time of day, and receipt of status information of a vehicle parameter, the second switchover from the private mode into the transmitting mode comprising capturing a second successful authentication of the specified user action, wherein the specified user action comprises an entry of a password, and the capturing the first successful authentication and the second successful authentication of the specified user action comprises matching the entry of the password with a password stored in a memory of the motor vehicle, and
wherein the vehicle parameter comprises one of a location parameter, a country parameter, and an elapsed number of terminal switches.

Regarding claim 14: (Currently Cancelled)
Regarding claim 15: (Currently Cancelled)

Regarding claim 21: (Currently Amended) The method of claim [[15]] 12, wherein the password stored in the memory of the motor vehicle is generated by a server device external to the vehicle.  

Regarding claim 22: (Currently Amended) A transmitting device for a motor vehicle, the transmitting device comprising a mobile network access circuit, the transmitting device configured to perform operations comprising:
capturing a successful authentication of a specified user action;
performing a first switchover and a second switchover of an operating mode of the transmitting device, wherein the operating mode comprises a transmitting mode and a private mode;
transmitting, from the transmitting device to a computing device external to the motor vehicle, vehicle data of the motor vehicle when the transmitting device is in the transmitting mode; and
preventing transmission of the vehicle data of the motor vehicle when the transmitting device is in the private mode,
wherein the first switchover of the operating mode of the transmitting device is from the transmitting mode into the private mode, and occurs upon the first successful authentication of the specified user action has been captured,
wherein the second switchover of the operating mode of the transmitting device is from the private mode into the transmitting mode, and is based on at least one of a time of day, and receipt of status information of a vehicle parameter, the second switchover from the private mode into the transmitting mode comprising capturing a second successful authentication of the specified user action, wherein the specified user action comprises an entry of a password, and the capturing the first successful authentication and the second successful authentication of the specified user action comprises matching the entry of the password with a password stored in a memory of the motor vehicle, and
wherein the vehicle parameter comprises one of a location parameter, a country parameter, and an elapsed number of terminal switches.

Regarding claim 24: (Currently Amended) A motor vehicle comprising:
a transmitting device configured to perform operations comprising:
capturing a first successful authentication of a specified user action;
performing a first switchover and a second switchover of an operating mode of the transmitting device, wherein the operating mode comprises a transmitting mode and a private mode;
transmitting, from the transmitting device to a computing device external to the motor vehicle, vehicle data of the motor vehicle when the transmitting device is in the transmitting mode; and
preventing transmission of the vehicle data of the motor vehicle when the transmitting device is in the private mode,
wherein the first switchover of the operating mode of the transmitting device is from the transmitting mode into the private mode, and occurs upon the first successful authentication of the specified user action has been captured,
wherein the second switchover of the operating mode of the transmitting device is from the private mode into the transmitting mode, and is based on at least one of a time of the second switchover from the private mode into the transmitting mode comprising capturing a second successful authentication of the specified user action, wherein the specified user action comprises an entry of a password, and the capturing the first successful authentication and the second successful authentication of the specified user action comprises matching the entry of the password with a password stored in a memory of the motor vehicle, and
wherein the vehicle parameter comprises one of a location parameter, a country parameter, and an elapsed number of terminal switches.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 12-13 and 16-27 are considered allowable.

The Prior Art Amselem US Patent Application Publication No. US 2013/0169410 teaches a telematics on-board units for vehicles including data collection means for collecting vehicle usage data, data transmission means for transmitting collected vehicle usage data and/or analyzed vehicle usage data derived therefrom, to a telematics service platform and driver identification means for identifying a driver using the vehicle and providing a driver identification. In accordance with the present invention, the driver identification means includes a plurality of peripheral elements of different types for entering, detecting and/or receiving different identification data for determining the driver identification on the basis of different identification features, the different peripherals being integrated in a common component to be installed in the vehicle's passenger compartment, 

The Prior Art Fukui US Patent Application Publication No. 2011/0072501 teaches an electronic apparatus comprises a communication module and a connection control module. The communication module is configured to execute close proximity wireless transfer. The connection control module is configured to start an operation of establishing a connection between the communication module and an external device which is in close proximity to the communication module if an identifier of the external device wirelessly transmitted from the external device is included in a connection permission list. The connection control module is configured to display a password entry screen if the identifier is not included in the connection permission list, and to add, if a password entered on the password entry screen matches with a registered password, the identifier to the connection permission list and start the operation of establishing the connection between the communication module and the external device. 

The Prior Art Ricci et al. US Patent Application Publication No. 2015/0232065 teaches a method involves discovering multiple communication devices connected wirelessly to a network and communication subsystem of a vehicle by a microprocessor executable device discovery daemon. The system data with device information and capabilities is populated for each of the discovered communication device. The graphical 

The instant application is allowable over Amselem, Fukui and Ricci et al. described above, either singularly or in combination, due to the instant application teaching a different and detailed method for operating a transmitting device of a motor vehicle, in which method the transmitting device is operated in a private mode or in a transmitting mode. In the transmitting mode, the transmitting device transmits vehicle data to a computing device external to the vehicle. In the private mode, transmission of the vehicle data is stopped. A switchover from the transmitting mode into the private mode occurs as soon as a successful authentication of a specified user action has been captured.

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “[A] method for operating a transmitting device of a motor vehicle, wherein the operating mode comprises a transmitting mode and a private mode; wherein the first switchover of the operating mode of the transmitting device is from the transmitting mode into the private mode, wherein the second switchover of the operating mode of the transmitting device is from the private mode into the transmitting mode, wherein the specified user action comprises an entry of a password, and the capturing the first successful authentication and the second successful authentication of the specified user action comprises matching the entry of the password with a password stored in a memory of the motor vehicle, and wherein the vehicle parameter comprises one of a location parameter, a country parameter, and an elapsed number of terminal switches” as 
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439